Citation Nr: 0107708	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  94-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the lumbar spine with 
degenerative arthrosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left knee. 

3.  Entitlement to an initial compensable rating for a 
deviated nasal septum.

4.  Entitlement to service connection for ankylosing 
spondylitis.

5.  Entitlement to service connection a right hip condition.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for dry nasal passages 
due to exposure to hazardous chemicals.

9.  Entitlement to service connection a skin condition due to 
exposure to hazardous chemicals.

10.  Entitlement to service connection for disabilities due 
to radiation exposure.

11.  Entitlement to an initial compensable rating for 
residuals of a left great toe injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran retired from active military service after having 
served from December 1964 until December 1993.  His claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The May 1994 rating decision on appeal granted service 
connection for arthritis of the left knee and low back, and 
assigned a combined 10 percent rating.  In June 1999, the RO 
assigned separate 10 percent ratings for degenerative changes 
of the left knee, degenerative changes of the lumbar spine 
with degenerative arthrosis, and degenerative changes of the 
thoracic spine with a compression fracture of the T8 
vertebra. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The veteran's disability due to degenerative changes of 
the lumbar spine with degenerative arthrosis is manifested by 
X-ray evidence of arthritis, no neurological findings, and 
full range of motion with pain on full rotation to the left.

3.  The veteran's disability due to degenerative changes of 
the left knee is characterized by stability, X-ray evidence 
of degenerative arthritis, and flexion from zero to 100 
degrees with pain on motion.

4.  The veteran experiences periodic nasal obstruction due to 
his service-connected deviated nasal septum, but there is no 
evidence of marked interference with breathing space, or 
evidence that both nasal passages are 50 percent obstructed 
or that one passage is completely obstructed. 

5.  The veteran did not file a Substantive Appeal within 60 
days of the issuance of the RO's Statement of the Case or 
within one year of the date of notification of the RO's 
decision concerning the issues of entitlement to service 
connection for ankylosing spondylitis, a right hip condition, 
hearing loss, tinnitus, dry nasal passages, a skin condition, 
and disabilities due to radiation exposure, as well as the 
issue concerning the initial rating assigned for his service-
connected residuals of a left great toe injury.  

6.  Good cause has not been shown to support the grant of an 
extension of the time limit for filing the present appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative changes of the lumbar spine with 
degenerative arthrosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative changes of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

3.  The criteria for an initial compensable rating for a 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.96, Diagnostic Code 6502 (1994 & 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

4.  The veteran has not submitted a timely appeal with regard 
to the May 1994 rating decision which adjudicated issues 
concerning service connection for ankylosing spondylitis, a 
right hip condition, hearing loss, tinnitus, dry nasal 
passages, a skin condition, and disabilities due to radiation 
exposure, as well as the issue concerning the propriety of 
the initial rating assigned for his service-connected 
residuals of a left great toe injury.  Good cause has not 
been shown to support the grant of an extension of the time 
limit for filing the present appeal.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the Initial Ratings Assigned 
for Degenerative Changes of the Lumbar Spine, 
Degenerative Changes of the Left Knee, and a 
Deviated Nasal Septum

A May 1994 rating decision granted service connection for 
degenerative changes of the left knee and low back.  The RO 
initially assigned a combined 10 percent rating for these 
disabilities, effective as of January 1994.  By a rating 
decision rendered in June 1999, however, the RO assigned a 
separate 10 percent rating for each disability.  The May 1994 
rating decision also granted service connection for a 
deviated nasal septum but assigned a noncompensable (zero 
percent) evaluation.  This appeal ensued after the veteran 
submitted a notice of disagreement with respect to the 
ratings assigned for each of these disabilities.

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
VA has a duty to assist the veteran in developing facts which 
are pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  It appears that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issues on appeal has been 
identified and obtained by the RO.  That evidence includes 
the veteran's service medical records and VA examination 
reports addressing the disabilities at issue.  The Board has 
not been made aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  Id. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

A.  Degenerative changes of the 
lumbar spine with degenerative 
arthrosis

The veteran's service-connected low back disability is 
currently rated under Diagnostic Codes 5003-5292.  Under the 
rating schedule, both arthritis due to trauma and 
degenerative arthritis, established by X-ray findings, are be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292, under which a 10 percent rating 
contemplates mild limitation of motion, a 20 percent rating 
contemplates moderate limitation of motion, and a 40 percent 
rating contemplates severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Section 4.40 of the 
Code of Federal Regulations provides, in pertinent part, that 
it is "essential that the examination on which ratings are 
based" adequately portray the "functional loss" accompanying 
the purportedly disabling condition which is the subject of 
the claim.  In defining that term, the regulation further 
states that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Section 4.45 of the 
Code of Federal Regulations states that to determine the 
factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

In assigning a 10 percent rating for the veteran's low back 
disability, the RO considered a VA examination report dated 
in March 1994.  The examiner noted that the veteran moved 
with fair agility on and off the examination table.  Physical 
examination showed slight flattening of the lordotic curve.  
No sacroiliac or sciatic notch tenderness was present.  Range 
of motion testing showed flexion of 90 degrees, extension of 
35 degrees, lateral flexion of 30 degrees, and rotation of 30 
degrees.  Range of motion of both hips was normal from zero 
to 120 degrees.  Patrick's test was negative.  Straight leg 
raising was 90 degrees, and deep tendon reflexes were 
symmetric and equal with downgoing toes.  Both lower 
extremities demonstrated normal muscle bulk and tone.  X-rays 
of the lumbosacral spine showed degenerative arthrosis of the 
right sacroiliac joint, with no evidence of ankylosing 
spondylitis.  The diagnosis was low back syndrome of unknown 
etiology, with no stigmata for rheumatoid arthritis and a 
question of ankylosing spondylitis.  

At a VA orthopedic examination in January 1997, the veteran 
reported a five year history of low back discomfort of a dull 
nature which had become somewhat worse.  He indicated that 
movements such as twisting, turning, bending and stooping 
caused discomfort.  He also described discomfort with 
prolonged sitting and standing.  Objectively, the veteran 
walked without a limp.  Definite tenderness was present in 
the right lower lumbar area but not over the lower lumbar 
spine itself.  Range of motion testing showed 90 degrees of 
flexion, while extension, rotation and tilting were all 
within normal limits.  X-rays of the lumbar spine showed mild 
right convex rotoscoliosis, with no significant changes 
compared to radiographs of 1994.  No significant evidence of 
degenerative disk disease was observed.  Based on these 
findings, the pertinent diagnosis was sclerosis of the right 
sacroiliac joint.

The veteran was also afforded a VA orthopedic examination in 
January 1999, at which time he reported constant low back 
pain and numbness in the groin.  He reported radiating pain 
to the left thigh, characterized as moderate, which caused 
weakness and numbness.  He said he was no longer able to 
participate in sports.  Objectively, the veteran's posture, 
gait, station, and carriage were described as normal.  Range 
of motion testing revealed flexion of 95 degrees, 
hyperextension of 25 degrees, rotation to the right of 25 
degrees, rotation to the left of 20 degrees, and bilateral 
abduction of 25 degrees.  Pain was present on full rotation 
to the left, with no pain on flexion, abduction, external 
rotation, or straight leg raising.  The examiner noted that 
the veteran was able to dress, undress, and climb up and down 
the examination table with no problem.  He walked on his 
heels normally.  Babinski testing, ankle jerks, knee jerks 
and muscle strength were all normal.  The examiner concluded 
with diagnoses of lumbar disk bulge and degenerative 
arthrosis of the right sacroiliac joint.  

After considering the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's low 
back disability since the effective date of service 
connection.  It appears that the RO assigned an initial 10 
percent rating based on functional loss due to pain which 
resulted in mild limitation of motion under Diagnostic Code 
5292.  The Board agrees that 10 percent adequately 
compensates the veteran's functional loss due to pain, as the 
evidence shows that his lumbar spine exhibits full range of 
motion with only mild pain on use.  In this respect, the 
March 1994 examination report showed 90 degrees of flexion, 
35 degrees of extension, and 30 degrees of lateral flexion 
and rotation; the January 1997 examination report showed 90 
degrees of flexion, with full motion on extension, rotation, 
and tilting; and the January 1999 examination report showed 
95 degrees of flexion, 25 degrees of hyperextension and right 
rotation, and 20 degrees of left rotation.  These reports 
noted the veteran's general complaints of low back pain, 
which he described as moderate in degree.  Nevertheless, no 
significant functional loss due to pain was observed during 
any of these examinations which would warrant a rating in 
excess of 10 percent.  In fact, the January 1999 examination 
report noted pain only on full rotation to the left, with no 
pain on flexion, abduction, external rotation, or straight 
leg raising.  The veteran also walked with a normal gait and 
exhibited no objective evidence of pain while ambulating.  
Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted under Diagnostic Code 5292, as this 
rating adequately compensates any functional loss due to 
pain, incoordination and fatigability.  38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The Board also finds that no other diagnostic code pertaining 
to the low back affords the veteran a higher rating.  
Diagnostic Code 5295 provides a 20 rating for lumbosacral 
strain manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  38 C.F.R. § 4.71, Diagnostic Code 5295 (2000).  A 
20 percent rating is also warranted under Diagnostic Code 
5293 for moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Here, no muscle spasm on extreme forward bending nor loss of 
lateral spine motion has been shown (Diagnostic Code 5295).  
The veteran's low back disability also shows no neurological 
deficits which would equate to moderate intervertebral disc 
syndrome with recurring attacks (Diagnostic Code 5293).  
Hence, no basis exists for assigning a rating in excess of 10 
percent for the veteran's low back disability under any other 
potentially applicable diagnostic code.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's low back disability since the initial grant of 
service connection.  In reaching this conclusion, the Board 
acknowledges that, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert, 1 Vet. App. 
at 55.

B.  Degenerative changes of the left knee 

Service medical records reflect that the veteran injured his 
left knee in 1966 while playing basketball, which required 
three surgical procedures.  As a result, the May 1994 rating 
decision on appeal granted service connection for 
degenerative changes of the left knee. 

This disability is currently evaluated as 10 percent 
disabling under Diagnostic Codes 5003-5260.  As noted above, 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
flexion of the knee is rated in accordance with Diagnostic 
Code 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In evaluating the veteran's left knee disability, the RO 
considered the VA examination reports dated in March 1994, 
January 1997, and January 1999.  When examined in March 1994, 
it was noted that the veteran moved with fair agility on and 
off the examination table.  Physical examination disclosed 
three surgical scars on the left knee, none of which were 
described as tender or adherent.  The patella was slightly 
hypermobile, and intra-articular crepitus was present.  He 
was able to move his left leg from zero to 140 degrees.  
There was slight laxity of the medial collateral ligaments 
and a faintly positive Lachmann's test.  X-rays revealed 
degenerative joint disease, particularly at the medial joint 
space, and possibly two calcified loose bodies posteriorly.  
The diagnoses included status post multiple orthopedic 
operations of the left knee for presumed ligamentous damage, 
probable anterior cruciate ligament repair, and early 
degenerative arthritis. 

At his January 1997 VA examination, the veteran explained 
that four surgeries on his left knee had been performed.  The 
most recent surgery was in 1976 for instability, which he 
said was successful in the sense that the knee would no 
longer come out of joint.  The veteran said that no "real" 
pain was present but that he still experienced swelling and 
stiffness of the joint.  He reported pain with going up and 
down stairs and limitation with respect to prolonged walking 
and squatting.  He said he could walk one mile but 
experienced pain while bending.  Physical examination of the 
left knee revealed three surgical scars.  He was able to flex 
his left leg from zero to 130 degrees.  McMurray testing was 
positive, while Drawer testing was negative.  X-rays showed 
no significant change since March 1994.  There was medial 
joint space narrowing with associated subchondral sclerosis 
and minimal osteophyte formation.  The patellofemoral and 
lateral joint spaces were relatively well maintained.  At 
least two calcified densities were located both superior and 
posterior to the knee joint.  Based on these findings, the 
diagnosis was "injury to the left knee as described above 
necessitating four different surgeries and with the first 
three for removal of bone fragment, the fourth for a ligament 
transfer because of an unstable knee."

The veteran underwent a VA orthopedic examination in January 
1999, at which time he said his left knee "hurts a lot" and 
that he took aspirin every morning for pain.  He reported 
that the pain was constant and moderate in degree.  He also 
indicated that pain was aggravated by long-distance walking 
and alleviated by elevating the knee.  He said pain 
significantly limited his functional ability but denied any 
fatigability or incoordination.  On physical examination, the 
veteran was able to flex his left knee from zero to 100 
degrees.  He complained of pain only on full extension and on 
pressing the knee on the medial side.  He declined to perform 
a deep squat because of pain.  The left knee joint showed no 
excess patellar mobility or instability.  Drawer and McMurray 
tests were negative.  The pertinent diagnoses were (1) status 
post left knee surgery on 3/6/67, consisting of medial 
arthrotomy with removal of loose body, and (2) residual left 
knee medial meniscus degeneration, residual left knee 
anterior cruciate ligament tear, and residual left knee 
degenerative joint disease.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the veteran's left knee disability 
due to degenerative arthritis.  Applying the range-of-motion 
criteria to the facts of this case, the Board finds that the 
veteran's left knee disability is appropriately evaluated as 
10 percent disabling.  The clinical evidence shows that his 
left leg demonstrated flexion from zero to 140 degrees in 
March 1994, from zero to 130 degrees in January 1997, and 
from zero to 100 degrees in January 1999.  This relatively 
minor reduced level of actual motion does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
5260 (flexion limited to 60 degrees) or Diagnostic Code 5261 
(extension limited to 10 degrees) and would not afford any 
basis for a rating in excess of 10 percent.  

The Board also finds that a rating in excess of 10 percent is 
not warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
38 C.F.R. §§  4.40, 4.45, and 4.59; see also DeLuca, 8 Vet. 
App. at 204-05.  Apart from the actual examination process, 
the veteran was observed to move with fair agility on and off 
the examination table during his VA examination in March 
1994, and exhibited a normal gait when examined in January 
1997 and January 1999.  The Board has considered the 
veteran's statements at his January 1997 examination that he 
experienced stiffness and swelling of the knee joint; 
however, he went on to say that no real pain was present.  In 
addition, the January 1999 examination report includes the 
veteran's complaints of constant pain, described as moderate, 
which significantly limited his functional ability.  
Nevertheless, the veteran denied fatigability and 
incoordination, and pain was observed only on full extension 
and on pressing the knee on the medial side; no other pain on 
motion was reported.  Hence, these findings suggest some 
functional loss of the left knee joint due to pain.  However, 
this degree of functional loss has already been contemplated 
in the current 10 percent rating.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have been 
considered, as mandated by DeLuca, supra, but do not provide 
a basis for a higher rating under these circumstances. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under Diagnostic Code 5257 (subluxation and lateral 
instability) and Diagnostic Code 5003.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Here, the preponderance of the 
evidence is against a finding that the veteran's left knee 
disability is currently manifested by either subluxation or 
lateral instability.  The Board notes that the veteran 
underwent surgery in 1976 for instability of the left knee, 
which was noted was successful in the sense that the knee no 
longer came out of joint.  Furthermore, although there was an 
isolated finding of a slightly hypermobile patella on 
examination in March 1994, that symptomatology was not found 
on examination subsequently, and findings contained in the 
January 1997 and January 1999 examination reports were 
negative for instability of the left knee joint.  Therefore, 
separate ratings under Diagnostic Code 5257 and Diagnostic 
Code 5003 are not warranted.

In conclusion, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected degenerative changes of the left knee since the 
initial grant of service connection.  Given this conclusion, 
the doctrine of reasonable doubt need not be considered.  See 
38 U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Gilbert, 1 
Vet. App. at 55-56. 


C.  Deviated nasal septum

A s preliminary matter, the Board notes that upon initial 
review of this case, it appeared that the veteran had not 
addressed the rating assigned his service-connected deviated 
nasal septum in his September 1994 Substantive Appeal.  
However, upon further review of the veteran's statement, it 
does appear that he made reference to the evaluation of this 
disability in that document.  Thus, the Board finds that it 
does have jurisdiction to consider this issue at this time.

Service medical records shows that the veteran underwent a 
septoplasty for a deviated nasal septum.  The May 1994 rating 
decision therefore granted service connection for a deviated 
nasal septum but assigned a noncompensable evaluation under 
Diagnostic Code 6502.  

Under the applicable regulations at the time service 
connection was established, traumatic deflection of the nasal 
septum with only slight symptoms warranted a noncompensable 
evaluation.  Traumatic deflection of the nasal septum with 
marked interference with breathing space warranted a 10 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(1994).

The Board notes that, since the RO's rating decision in May 
1994, the regulations pertaining to rating diseases of the 
nose and throat were revised effective October 7, 1996.  The 
U.S. Court of Appeals for Veterans Claims has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Under the revised regulations, traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (effective from October 7, 1996).

The RO assigned a noncompensable evaluation based on a VA 
general medical examination report of March 1994.  The 
examiner recorded the veteran's history of episodic nasal 
airway obstruction and status postoperative septoplasty in 
1978.  The examiner's assessment was deviated nasal septum, 
otherwise normal examination.  The veteran was afforded an 
additional VA examination in February 1999 to determine the 
nature of his deviated nasal septum.  Upon physical 
examination, there was a slightly deviated septum with some 
dry, crusted blood in the left nasal cavity.  No polyps were 
observed, and mucosa seemed within normal limits.  The 
examiner's impression was deviated nasal septum.  

It thus appears that the veteran's service-connected deviated 
nasal septum is not characterized by either marked 
interference with breathing space, 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  According, the Board can only conclude that the 
preponderance of the evidence is against an initial 
compensable evaluation for his deviated nasal septum since 
the initial grant of service connection under either the old 
or revised rating criteria.  Given this conclusion, the 
doctrine of reasonable doubt need not be considered.  See 38 
U.S.C.A. § 5107(b); ; Gilbert, 1 Vet. App. at 55-56. 

D.  Consideration of an extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Director of 
the VA Compensation and Pension Service for consideration of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  See 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

In this case, there is no objective evidence indicating that 
any of the disabilities at issue have independently caused 
marked interference with the veteran's earning capacity or 
employment status, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The January 
1999 examination report notes that the veteran is currently 
employed as a warehouse manager.  At no time during the 
pendency of these claims has he alleged that his job has been 
impacted due to his low back disability, left knee disability 
or deviated nasal septum.  Under these circumstances, the 
Board determines that further development for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell, 9 Vet. App. at 239; Shipwash v. 
Brown, 8 Vet. App. at 227.

II.  Timeliness of Substantive Appeal 

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the veteran or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, the May 1994 rating decision adjudicated issues 
concerning service connection for ankylosing spondylitis, a 
right hip condition, hearing loss, tinnitus, dry nasal 
passages, a skin condition, and disabilities due to radiation 
exposure, and residuals of a left great toe injury.  The 
veteran was informed of that decision in a letter dated on 
May 13, 1994.  The RO received his Notice of Disagreement on 
June 17, 1994.  On July 14, 1994, the RO issued a Statement 
of the Case addressing each of the issues on appeal.  In a 
cover letter accompanying the Statement of the Case, the RO 
informed the veteran that he had 60 days from the date of the 
letter in which to file his Substantive Appeal.  A VA Form 9 
(Appeal to the Board of Veterans' Appeals) was received by 
the RO on September 8, 1994, but mentioned only the issues 
concerning the veteran's low back disability, left knee 
disability and deviated nasal septum.  The veteran submitted 
a VA Form 646 (Statement of Accredited Representation in 
Appealed Case) on March 14, 1996, which did include each the 
issues listed in the Statement of the Case.  However, this 
was received well after the time limit for filing a 
Substantive Appeal, which, in this case, was May 13, 1995. 

As a result, the Board notified the veteran in an October 
2000 letter that his Substantive Appeal may not have been 
filed on time with respect to the issues of entitlement to 
service connection for ankylosing spondylitis, a right hip 
condition, hearing loss, tinnitus, dry nasal passages, a skin 
condition, and disabilities due to radiation exposure, as 
well as the issue involving the initial rating assigned for 
his service-connected residuals of a left great toe injury.  
The Board provided the veteran an opportunity to submit 
evidence and argument concerning the timeliness of his 
Substantive Appeal.  To date, however, no response from the 
veteran has been made. 

Under these circumstances, and based on the governing laws 
and regulations, it appears that the veteran's Substantive 
Appeal was not timely filed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is without jurisdiction to consider 
these claims and the appeals are dismissed.


ORDER

An initial rating in excess of 10 percent for degenerative 
changes of the lumbar spine with degenerative arthrosis is 
denied.

An initial rating in excess of 10 percent for degenerative 
changes of the left knee is denied. 

An initial compensable evaluation for a deviated nasal septum 
is denied.

The appeal is dismissed concerning the issues of entitlement 
to service connection for ankylosing spondylitis, a right hip 
condition, hearing loss, tinnitus, dry nasal passages, a skin 
condition, and disabilities due to radiation exposure, as 
well as the issue concerning the initial rating assigned for 
residuals of a left great toe injury.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

